DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office notes that the parent application15/256,000 now US 10/230,055 shows analogous subject matter but is limited to the 2,3’–bi-9H-carbazole with a meta-phenylene linking group which showed unexpected results. Therefore, no double patenting rejections are applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 6-7, 11-14, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 2015/0021556).

Regarding Claims 1, 11-13, 21, Xia teaches a material represented by Formula 1 (page 2):


    PNG
    media_image1.png
    632
    403
    media_image1.png
    Greyscale

The office notes that generic Formula 1 encompass applicants’ G1 when X = O; Y1 and Y3 = N; R1 is an aryl group; the remaining T(s) = H; the dicarbazole groups can be attached at various points of attachment which include 2, 3’ or 3,3’. Arriving at applicants’ G1 can be envisaged by a slight variation of a derivative of generic Formula 1 as represented by Compound 63-X (page 12):


    PNG
    media_image2.png
    360
    603
    media_image2.png
    Greyscale

Compound 63-X reads on applicants’ G1 R15 and R16 = phenyl; Ar = phenylene; remaining R(s) = H. The bicarbazole groups are attached 3, 3’ as opposed to 2,3’ as required by independent claim 1.
	The points of attachments of the bicarbazole groups are viewed as functionally equivalent options as defined in generic Formula 1. The resultant variants of generic Formula 1 are regarded functionally equivalent and obvious derivatives of generic Formula 1.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Formula 1 by selecting various functional equivalent points of attachment of the dicarbazole groups which would have included the above variant which reads on the instant limitations, absent unexpected results (per claims 1, 30).

It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Formula 1 by selecting various functional equivalent points of attachment of the divalent Ar which would have included a para configuration which reads on the instant limitations, absent unexpected results (per claim 11). The points of attachments of the bicarbazole groups was discussed above as inclusive of 2,3’ and 3,3’ (per claims 12-13, 21).

	
Regarding Claims 4, 6-7, 14, 16-17, 23, 25-26, Xia teaches an organic light emitting device comprises an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein the organic layer comprises a compound having a structure according to generic Formula 1 (reads on applicants’ G1, as discussed above) included in the emissive layer (paragraph 16) (per claims 4, 14, 23). 
The emissive layer can further contain a dopant (paragraph 16) including a metal complex (paragraph 53), an iridium complex (paragraph 80) (per claims 6, 16, 25). Blue dopant are includes (paragraph 80) (per claims 7, 17, 26).

Regarding Claim, Claims 8-10, 18-20, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 2015/0021556) in view of Huang (US 2014/0327861).

Regarding Claims 8-10, 18-20 and 27-29, Xia teaches the OLED of claim 4 but fails to mention a display device with a transistor.
Huang teaches a display device comprising an OLED (paragraph 38) wherein said display is mounted on a housing and contains a thin layer transistor layer and a color filter (paragraph 60).
As both Xia and Huang both teach OLEDs and Huang gives a specific application area for OLEDs, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the OLED of Xia in known application areas     which would have included the area define above by Huang which reads on the instant limitations, absent unexpected results (per claims 8-10, 18-20, 27-29).

Claims 5, 15, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 2015/0021556) in view of Watanabe (US 6,602,618).

Regarding Claims 5, 15, 24, Xia teaches that the emissive layer can further contain a dopant (paragraph 16) including a metal complex (paragraph 53), an iridium complex (phosphorescent)(paragraph 80) but fails to mention the term delayed fluorescence.
Watanabe teaches that luminescence process from the triplet excited state to the ground state is usually called phosphorescence. The afterglow process from the triplet excited state through the singlet excited state to the ground state is called delayed fluorescence. The phosphorescence of the organic material is also different in spectrum from an ordinal fluorescence. The phenomenon shows that 
The office views the teachings of Watanabe as showing that a phosphorescent material undergoes, in addition to phosphorescence, an afterglow process from the triplet excited state through the singlet excited state to the ground state is called delayed fluorescence.
The afterglow process is viewed as an inherent electronic property of phosphorescence materials. Therefore, the phosphorescence material in the light emitting layer of Xia is viewed as inherently also showing delayed fluorescence (per claims 5, 15, 24).  

Response to Amendment
	 Applicants’ arguments are based on the previous rejections that were based on Compound 46-X and Compound 10-X neither of which showed R15 as phenyl.
In response, the office shows that Xia also teaches other materials which encompass R15 as phenyl and Q1 as O. The office further contends that to arrive at applicants’ claimed compound does not require gross manipulation of 63-X which is an obvious variant of generic Formula 1.
	Applicant arguments about unexpected results were not persuasive.  For a finding of unexpected results, the results presented need to be of both statistical and practical significance and be commensurate in scope with the subject matter claimed 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786